— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered May 19, 1981, convicting him of rape in the first degree, attempted sodomy in the first degree, robbery in the first degree (two counts), robbery in the second degree, criminal possession of a weapon in the fourth degree and unlawful imprisonment in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The only evidence on the record before us tending to show that the defendant was incapacitated at the time of his trial, is an allegation by defense counsel at the trial that his drowsiness during a portion of the trial was caused by Thorazine and cold medicine allegedly given to him while in jail. However, when his attorney called the mental health clinic at the jail where the defendant was being held, she was informed that they had never heard of the defendant. Without more, it *671cannot be said that the trial court abused its discretion in denying the defendant’s request for a psychiatric examination pursuant to CPL article 730 (see, People v Bancroft, 110 AD2d 773; People v Colville, 74 AD2d 928). Nor can it be said on that basis that the defendant was denied his right to confront the witnesses against him and to assist in his own defense (see, Drope v Missouri, 420 US 162; Pate v Robinson, 383 US 375; People v Jackson, 88 AD2d 604).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Thompson, Brown and Eiber, JJ., concur.